Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and that is assigned to Google™. 

    PNG
    media_image1.png
    806
    656
    media_image1.png
    Greyscale

In regard to claim 1, Templeton discloses “…1. (Currently Amended) An optoelectronic detection device 
at least one optical (see FIG. 3a to 3c where the LIDAR sensor provides an emission to the object to measure a distance from the object to the vehicle using the reflected pulses of laser energy) 
    PNG
    media_image2.png
    744
    624
    media_image2.png
    Greyscale


at least one optical receiver [[(2)]] for receiving reflected emitted pulses [[(7)]] that provides a reception signal, formed depending on the reflected emitted pulses, to an evaluation device [[(10)]], (see col. 14, lines 1-51and FIG. 5a where the pulses are received by an optical device to generate a point cloud with a resolution) (see FIG. 5a where the LIDAR provides a point cloud data based on the information from the LIDAR system in blocks 502-510)”
wherein the at least one optical receiver [[(2)]] is configured to provide a trigger signal [[(11)]] for control of the optical transmitter to the evaluation device [[(10)1], (see Col. 20, lines 16-26 and claims 1-12 where based on the analysis of the real time returning light pulses for a region then a pulse rate is adjusted to place more repeated LIDAR pulses in the region for a greater angular resolution of the 3d map at that region and then it can return to less pulses in that region if the light pulses and greater angular resolution is not needed)
wherein the at least one optical transmitter [[(3)]] is configured to provide a feedback signal [[(12)]] to the evaluation device [[(10)]], wherein the feedback signal [[(12)]] corresponds to the time point of the transmission of the emitted electromagnetic pulse [[(5)]] by the electromagnetic pulse generator [[(4)]], and(see Col. 20, lines 16-26 and claims 1-12 where based on the analysis of the real time returning light pulses for a region then a pulse rate is adjusted to place more repeated LIDAR pulses in the region for a greater angular resolution of the 3d map at that region and then it can return to less pulses in that region if the light pulses and greater angular resolution is not needed) (see col. 20, lines 1-40 where the LIDAR sensor is hot after the increased pulsing and then the LIDAR sensor operates at a second minimal amount to allow it to cool down)
wherein the evaluation device [[(10)]] is configured to determine the time difference between the trigger signal [[(11)]] and the feedback signal [[(12)]]. (see col. 20, lines 1-40 where the LIDAR sensor is hot after the increased pulsing and then the LIDAR sensor operates at a second minimal amount to allow it to cool down) (see FIG. 5a where the LIDAR provides a point cloud data based on the information from the LIDAR system in blocks 502-510; see col. 2, line 45 to col. 3, line 17 where the time delays can indicate that there is a time different between the light pulses and returning pulses being based on the orientation and a second pulse rate can be needed for that LIDAR device)”
Templeton discloses “…2. (Currently Amended) The [[D]]detection device [[(1)]] according to  Claim 1, wherein  the optical transmitter  [[(3)]] is a laser transmitter”. (see element 128 as a LIDAR unit that has a laser transmitter);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-8 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and that is assigned to Google™ and in view of European Patent Pub. No.: EP 2955539B1 to Heinrch et al. that was filed in 2014. 

Templeton is silent but Heinrich teaches “….3. (Currently Amended) The [[D]]detection device [[(1)]] according to Claim 1, wherein the electromagnetic pulse generator [[(4)]] is a laser diode”. (see paragraph 18). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Heinrich and the disclosure of Templeton since Heinrich teaches that a current or threshold voltage can be measured through the light emitting laser component and recorded and stored and compared to a threshold value.  This can be stored and compared to a table. The pulse length variation and delays are introduced which vary with environmental parameters such as supply voltage, temperature, or variation in electronic component parameters (which drift from their nominal values) is expected.  The distance for the LIDAR device can be corrected using the current and voltage and a more accurate distance can be provided.  For example, if the voltage and current are at sky high levels then this may cause a correction using a formula of claim 2. See paragraph 1-8 and claims 1-5 and the abstract of Heinrich. 
Templeton is silent but Heinrich teaches “….4. (Currently Amended) The [[D]]detection device [[(1)]] according to Claim 3, wherein  transmitter is configured  to carry out a current measurement on the laser diode [[(4)]], and to provide the feedback signal [[(12)]] on the basis of a measurement of a current through the laser diode [[(4)]]”.  (see paragraph 32-38). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Heinrich and the disclosure of Templeton since Heinrich teaches that a current or threshold voltage can be measured through the light emitting laser component and recorded and stored and compared to a threshold value.  This can be stored and compared to a table. The pulse length variation and delays are introduced which vary with environmental parameters such as supply voltage, temperature, or variation in electronic component parameters (which drift from their nominal values) is expected.  The distance for the LIDAR device can be corrected using the current and voltage and a more accurate distance can be provided.  For example, if the voltage and current are at sky high levels then this may cause a correction using a formula of claim 2. See paragraph 1-8 and claims 1-5 and the abstract of Heinrich. 

Templeton is silent but Heinrich teaches “…5. (Currently Amended) The [[D]]detection device [[(1)]] according to claim 1wherein  the optoelectronic detection device [[(1)]] is configured  to determine a flight time of the transmitted electromagnetic pulse [[(5)]] between the optical transmitter [[(3)]] and the optical receiver [[(2)]] on the basis of the time difference between the time point of the emission of the transmitted electromagnetic pulse [[(5)]] and the time point of the reception of the reflected emitted pulse [[(7)]]. (see paragraph 22-29)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Heinrich and the disclosure of Templeton since Heinrich teaches that a current or threshold voltage can be measured through the light emitting laser component and recorded and stored and compared to a threshold value.  This can be stored and compared to a table. The pulse length variation and delays are introduced which vary with environmental parameters such as supply voltage, temperature, or variation in electronic component parameters (which drift from their nominal values) is expected.  The distance for the LIDAR device can be corrected using the current and voltage and a more accurate distance can be provided.  For example, if the voltage and current are at sky high levels then this may cause a correction using a formula of claim 2. See paragraph 1-8 and claims 1-5 and the abstract of Heinrich. 

Templeton is silent but Heinrich teaches “…6. (Currently Amended) The [[D]]detection device [[(1)]] according to claim 1 preceding wherein  the determination of the time difference between the trigger signal [[(11)]] and the feedback signal [[(12)]] is performed by  at least one time-to-digital converter”. (See paragraph 41-52 and analog to digital converter element 86)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Heinrich and the disclosure of Templeton since Heinrich teaches that a current or threshold voltage can be measured through the light emitting laser component and recorded and stored and compared to a threshold value.  This can be stored and compared to a table. The pulse length variation and delays are introduced which vary with environmental parameters such as supply voltage, temperature, or variation in electronic component parameters (which drift from their nominal values) is expected.  The distance for the LIDAR device can be corrected using the current and voltage and a more accurate distance can be provided.  For example, if the voltage and current are at sky high levels then this may cause a correction using a formula of claim 2. See paragraph 1-8 and claims 1-5 and the abstract of Heinrich. 

Templeton is silent but Heinrich teaches “…7. (Currently Amended) The [[D]]detection device [[(1)]] according to Claim 6, wherein  one time-to-digital converter [[(13)]] is provided for the trigger signal [[(11)]] and one time-to-digital converter [[(14)]] for the feedback signal [[(12)]].” (See paragraph 41-52 and analog to digital converter element 86)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Heinrich and the disclosure of Templeton since Heinrich teaches that a current or threshold voltage can be measured through the light emitting laser component and recorded and stored and compared to a threshold value.  This can be stored and compared to a table. The pulse length variation and delays are introduced which vary with environmental parameters such as supply voltage, temperature, or variation in electronic component parameters (which drift from their nominal values) is expected.  The distance for the LIDAR device can be corrected using the current and voltage and a more accurate distance can be provided.  For example, if the voltage and current are at sky high levels then this may cause a correction using a formula of claim 2. See paragraph 1-8 and claims 1-5 and the abstract of Heinrich. 

Templeton is silent but Heinrich teaches “…8. (Currently Amended) The [[D]]detection device [[(1)]] according to claim 1 preceding wherein  the evaluation device  is a field- programmable gate array. (see paragraph 31)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of Heinrich and the disclosure of Templeton since Heinrich teaches that a current or threshold voltage can be measured through the light emitting laser component and recorded and stored and compared to a threshold value.  This can be stored and compared to a table. The pulse length variation and delays are introduced which vary with environmental parameters such as supply voltage, temperature, or variation in electronic component parameters (which drift from their nominal values) is expected.  The distance for the LIDAR device can be corrected using the current and voltage and a more accurate distance can be provided.  For example, if the voltage and current are at sky high levels then this may cause a correction using a formula of claim 2. See paragraph 1-8 and claims 1-5 and the abstract of Heinrich. 

Claim 9 is rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and that is assigned to Google™ and in view of European Patent Pub. No.: EP 2955539B1 to Heinrch et al. that was filed in 2014 and in further in view of International Patent Pub. No.: WO 2016/121531 A1 to Sharp. 
Templeton is silent but Sharp teaches “…9. (Currently Amended) The [[D]]detection device [[(1)]] according to Claim 8, wherein  the at least one time-to-digital converter  is implemented in the field-programmable gate array [[(10)]]”. (see element 32; and the TDC 32 is a circuit element that performs time-digital value conversion, and is configured as an integrated circuit such as a field-programmable gate array (FPGA) or an application specific integrated circuit (ASIC). The TDC 32 receives the drive pulse signal S1 generated by the arithmetic circuit 31 and the digital light reception pulse signal S3 generated by the comparator 23. As a result of the internal time-digital value conversion, the drive pulse signal S1 and A numerical value representing a time difference of the digital light reception pulse signal S3 and a numerical value obtained by digitizing the pulse width of the digital light reception pulse signal S3 are output. Of the two numerical values, the former is referred to as “light emitting / receiving time difference Tr” and the latter is referred to as “pulse width Tw”.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the teachings of SHARP and the disclosure of Templeton since SHARP teaches that an analog to digital converter can be interegrated with the field programmable gate array as an application specific circuit that is configured after manufacturing specific for a LIDAR application.  This can reduce costs.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-11 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent No.: 9,383,753 B1 to Templeton et al. that was filed in 2012 and that is assigned to Google™. 

    PNG
    media_image1.png
    806
    656
    media_image1.png
    Greyscale

Templeton discloses “…10. (Currently Amended) A method for the operation of a detection device [[(1)]] according to claim 1 the method
[[-]] emitting a start signal [[(15)]] from the evaluation device [[(10)]] to the optical receiver [[(2),]]: (see FIG. 3a to 3c where the LIDAR sensor provides an emission to the object to measure a distance from the object to the vehicle using the reflected pulses of laser energy) 
    PNG
    media_image2.png
    744
    624
    media_image2.png
    Greyscale

emitting a trigger signal [[(11)]] from the optical receiver [[(2)]] to the optical transmitter [[(3)]] after reception of the start signal [[(15),]]: [[-]] (see col. 14, lines 1-51and FIG. 5a where the pulses are received by an optical device to generate a point cloud with a resolution) (see FIG. 5a where the LIDAR provides a point cloud data based on the information from the LIDAR system in blocks 502-510)”measuring the time from the start signal [[(15)]] to the arrival of the trigger signal [{(11)]] in the evaluation device [[(10),]]; [[-]] transmitting the transmitted electromagnetic pulse [[(5)]] after reception of the trigger signal [[(11),]]: (see Col. 20, lines 16-26 and claims 1-12 where based on the analysis of the real time returning light pulses for a region then a pulse rate is adjusted to place more repeated LIDAR pulses in the region for a greater angular resolution of the 3d map at that region and then it can return to less pulses in that region if the light pulses and greater angular resolution is not needed) [[-]] transmitting a feedback signal [[(12)]] that corresponds to the time point of the transmission of the transmitted electromagnetic pulse [[(5),]]; [[-]] measuring the time from the start signal [[(15)]] to the arrival of the feedback signal [{(12)]] in the evaluation device [[(10),]]; and [[-]] determining the difference between the trigger signal [[(11)]] and the feedback signal [[12)]]. (see Col. 20, lines 16-26 and claims 1-12 where based on the analysis of the real time returning light pulses for a region then a pulse rate is adjusted to place more repeated LIDAR pulses in the region for a greater angular resolution of the 3d map at that region and then it can return to less pulses in that region if the light pulses and greater angular resolution is not needed) (see col. 20, lines 1-40 where the LIDAR sensor is hot after the increased pulsing and then the LIDAR sensor operates at a second minimal amount to allow it to cool down)
Templeton discloses “…11. (Currently Amended) A motor vehicle with an optoelectronic detection device [[(1)]] according to claim (see abstract and claim 1 where the LIDAR device is arranged on an autonomous motor vehicle) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668